DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
Claims 17 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s submission on 4/9/2022 of claims have been fully considered to be persuasive therein the claim limitations are in allowable format.
The prior art fails to teach or suggest alone or in combination the limitations of the claims as a whole including a method for a storage drive adapter engaging an adapter hosing of the storage drive adapter with a storage drive bay containing a complementary storage drive bay interface electrically aligning the carrier module with the opening of the housing. Additionally, a dual ported storage drive connector on the adapter board with a fist and second port providing a first and second signal path to a first and second carrier module interface respectively where a first storage drive carrier module can is removed from the adapter housing while keeping the adapter housing engaged with the storage drive bay and the second storage drive carrier module electrically engaged with the second carrier module interface.  Furthermore, including the structure of an opening at a first end of the storage drive adapter and the adapter board with a first and second interface at and an opposite end.  Prior art is further silent on modification to combine such features and functionality and is therefore deemed allowable. The instant application claims detail a method embodiment for the previously patented parent apparatus set of claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184